Title: Wilson Cary Nicholas to Thomas Jefferson, 3 August 1815
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          My Dear Sir Warren Aug. 3. 1815
          I received your letter of the 15th of July by my servant messenger. Circumstanced as you were and indeed as Mr Appleton, is, I regret extremely that I gave you the trouble of the application I made. I am sure you will believe I cou’d have had no wish that a deserving man shou’d be removed from office to make way for my son, and that the last thing that I cou’d have expected or wished was that you shou’d have had any agency in doing it. I supposed (and I am sure Robert did too) that the office was vacant, and that it wou’d probably be given to a gentn of New York. I have had full proof of your disposition to serve me or any of my family & I beg you to be assured I am incapable of wishing at the expence of your sense of propriety or delicacy. I wou’d have answered your letter sooner but delayed it in the hope of giving you satisfactory information in answer to your enquiries about plaister of Paris. There is no person in Richmond, with whom any arrangement cou’d be made at present upon tolerable terms. I think it best to delay any further effort until the effects of the war upon that article, are done away. If I find an opportunity of making a safe contract the quantity you want shall be included. I beg you to believe that nothing can give me greater pleasure than being useful to you.
          I am Dear Sir with the greatest respect your friend & ServantW. C. Nicholas
         